McMurray, Presiding Judge,
dissenting.
We have a fundamental responsibility to supervise the practice of law in this court and to be sure that litigants are properly represented. See generally Judicial Qualifications Comm. v. Lowenstein, 252 Ga. 432, 433 (314 SE2d 107). In the case sub judice, the interests of the claimant and the claimant’s attorney are adverse. Each of them has an interest in retaining the attorney fees which the board approved originally.
The attorney has appealed, arguing that he is entitled to retain the attorney fees. Who represents the claimant? His interests are not advanced by the attorney. And we have not heard from him.
I cannot see how this court can make a ruling which is adverse to the claimant’s interests without being sure that the claimant has been given an opportunity to be heard. Accordingly, I respectfully dissent as I would remand this case for further proceedings to be sure that the interests of the claimant are properly protected.
I am authorized to state that Presiding Judge Banke joins in this dissent.